Title: From George Washington to William Livingston, 17 August 1780
From: Washington, George
To: Livingston, William


					
						Dear Sir
						Head Quarters Orange town 17th Augt 1780
					
					I have recd your Excellency’s favor of the 4th instant. As soon as I found that Sir Henry Clintons return from the Eastward had frustrated the enterprize which I had in contemplation, I directed Colo. Seely to return again to Morris town with the Militia and wrote to the commanding Officer of the State detachment in Monmouth to remain there. By a return from Colo. seely of the 10th instant his numbers only amounted to 443, and by a return of the same date from the commanding Officer of the Jersey Brigade, only 159 Recruits had then joined, and I hear of none since. These deficiencies, especially in the last, are so great, and operate so seriously upon our plans, that I am obliged to represent to your Excellency the absolute necessity of calling upon the proper Officers in the respective Counties to know how far they have succeeded in procuring the quotas allotted to them how many Men they have sent forward, and whether they have any or what prospects of obtaining the remainder. I advert more particularly to the Levies for the Continental Battalions.
					Your Excellency must be sensible that ⟨unless⟩ the number of Men demanded by the Committee of Cooperation in conjunction with me can be brought into the feild, any attempt against the enemy in New York must be fruitless, and attended not only with disgrace, but with an immense accumulation of unnecessary expence. Our calculations were founded upon a pretty exact knowledge of the strength of the Garrison, and I do assure you, our requisitions were as moderate as circumstances would possibly admit—Should our Continental Battalions remain uncompleated, the consequence will be, that we must either totally abandon an enterprize upon which the hopes of the States and the expectations of our Allies are fixed, or we must make up the deficiency by an increased demand of Militia. How distressing this will be to the people—how incompetent to the end—and how destructive to our slender Magazines of every kind, Your Excellency can as well conceive as I can describe.
					I am persuaded I need not make use of further arguments to induce an exertion to collect and send forward all the Men actually raised

under the late law, and if that should be found incompetent to the end of obliging those Counties, which are still deficient, to provide their quotas, to fall, without loss of time, upon some more effectual measures for that purpose.
					I have just recd advice from Newport that the greater part of a fleet of Victuallers and Merchantmen from England to Quebec had been taken by the Eastern Cruisers. Sixteen of the prizes had arrived in the different ports. I have the honor to be with the greatest Respect and Regard Yr Excellency’s most obt Servt
					
						Go: Washington
					
					
						P.S. 6 levies only have joined since the return of the 10th.
						I have appointed the 1st Septemr for the trial of Moody at this place. If your Excellency knows of any material Evidences agt him, be pleased to direct them to attend.
					
				